PER CURIAM.
The judgment of the trial court is affirmed except for the award of attorney’s fees, which is reversed. The case is remanded for an evidentiary hearing on the issue of attorney’s fees. See Guyton v. *600Leonard Dewey Wilkinson Action Welding Supply, Inc., 707 So.2d 885, 886 (Fla. 1st DCA 1998); Fowler v. First Fed. Savings & Loan Ass’n of Defuniak Springs, 643 So.2d 30, 33 (Fla. 1st DCA 1994), rev. denied, 658 So.2d 990 (Fla.1995); Ashourian v. Ashourian, 519 So.2d 35, 36 (Fla. 1st DCA 1987).
ALLEN, LAWRENCE, and BENTON, JJ„ CONCUR.